Exhibit 10.8

 
DATED 19TH DAY OF FEBRUARY 2008
 


 


 
 
(1)
INTERMOST CORPORATION

 
 
(2)
ENTITIES AND/OR INDIVIDUALS COLLECTIVELY REFERRED TO AS “INVESTORS”

 


 
________________________________________________
 
 
JOINT VENTURE AGREEMENT
 
________________________________________________
 


 


 
Yuen & Partners
Solicitors
10th Floor Chiyu Bank Building
78 Des Voeux Road Central
Hong Kong
Ref: 01/01/10184/01


 

 
 
 
 

THIS AGREEMENT is made on the 19th day of February 2008
 
BETWEEN:
 
(1)
INTERMOST CORPORATION, is a company listed on the OTCBB with its office at 31st
Floor, B31-23 Guomao Building, Renmin Road (South), Shenzhen, 518001, People’s
Republic of China (“IMOT”);

 
(2)
Entities and/or individuals more particularly set out in Schedule 1 herein.
(collectively referred to as “Investors”).

 
WHEREAS:
 
(A)
IMOT is a company listed on the OTCBB.



(B)
Chinae.com Investment Consultant (Shenzhen) Company Limited, Chinae.com
Technology (Shenzhen) Company Limited, Chinae.com E-Commerce Company Limited,
Shenzhen International Hi-Tech Property Right Exchange Center 深圳國際高新技術產權交易所,
Hainan S.E.Z Property Rights Exchange Center 海南經濟特區產權交易中心 and Chinae.com
Advertising中貿網視點廣告 (those English company names are translated from their
Chinese company names) are wholly-owned subsidiaries or related companies of
IMOT and are all involved in the business relating to the China Equity Exchange
Platform (www.chinae.com) with agreed value of US$1.5 million. (“Chinae”).  A
group structure of Chinae is annexed as Annexure “A”.



(C)
On 5th September 2007, the board of directors of IMOT has resolved to
restructure and to incorporate a new corporation for the purpose of continuing
the business of Chinae and to apply for separate listing on the OTCBB (“the
Resolution”).



(D)
IMOT and the Investors will incorporate a new company under the laws of British
Virgin Islands with limited liability (the “JV Company”) in accordance to the
terms of a Chinese letter of intent (認購投資意向書) (“the Letter of Intent”).



(E)
The parties hereto wish to enter into this Agreement to provide rights and
duties and further regulate their respective responsibilities towards management
of the business and affairs of the JV Company.

 
 
NOW IT IS HEREBY AGREED as follows:

 
1.
INTERPRETATION

 
1.01
In this Agreement, unless the context requires otherwise the following
expressions shall have the following meanings :-

 

 
1
 
 

“Accounts”
 
means the unaudited balance sheet and operations of Intermost Focus Advertising
Company Ltd, ChinaE.com Information Technology Ltd, ChinaE.com Investment
Consultant (Shenzhen) Ltd, ChinaE.com – SI and ChinaE.com Technology (Shenzhen)
Ltd are as at 30th November 2007, copies annexed as Annexure “B”;
 
“Agreement”
means this agreement or as it may from time to time be supplemented or amended;
 
“Articles”
means the Memorandum and Articles of Association of the JV Company ;
 
“Board of Directors”
means the board of directors of the JV Company;
 
“Business Day”
means a day on which banks in Hong Kong are open for normal banking business
(excluding Saturdays and Sundays);
 
“BVI”
means the British Virgin Islands;
 
“Mr. Deng”
means Deng Xiang Xiong (鄧湘雄), holder of PRC Identity Card No.440301660504561;
 
“Directors”
means directors of the JV Company ;
 
“Hong Kong”
means the Hong Kong Special Administrative Region of the People’s Republic of
China;
 
“Letter of Intent”
means the Chinese letter of intent認購投資意向書agreed by the parties herein, copy of
which is annexed as Annexure “C”;
 
“OTCBB”
 
means Over The Counter Bulletin Board;
“PRC”
means the People’s Republic of China;
 
“Resolutions”
means the resolutions passed by the board of directors of IMOT on 5th September
2007, copy of which is annexed as Annexure “D”;
 
“Shareholders”
means collectively IMOT and the Investors and/or any person holding any Share
from time to time, and “Shareholder” means any one of them;
 


 
2
 
 



“Shares”
means the ordinary shares of US$0.01 in the capital of the JV Company together
with all rights attaching thereto;
   
“Shares Transfer Provisions”
means the provisions herein relating to the transfer of Shares;
   
“Territories”
means PRC;
   
“US”
means United States of America.



1.02
References to statutory provisions shall be construed as references to those
provisions as amended or re-enacted or as their application is modified by other
provisions (whether before or after the date hereof) from time to time and shall
include any provisions of which they are re-enactments (whether with or without
modification).



1.03
References herein to Clauses and Schedules are to clauses in and schedules to
this Agreement unless the context requires otherwise and the Schedule to this
Agreement shall be deemed to form part of this Agreement.



1.04
The expressions “IMOT”, the “Investors” and the “JV Company” shall, where the
context permits, include their respective successors and permitted assigns.



1.05
The headings are inserted for convenience only and shall not affect the
construction of this Agreement.



1.06
References to “persons” shall include bodies corporate, unincorporated
associations and partnerships (whether or not having separate legal
personality).



1.07
Unless the context requires otherwise, words importing the singular include the
plural and vice versa and words importing a gender include every gender.



1.08
A document expressed to be “in the approved terms” means a document the terms of
which have been approved by or on behalf of the parties hereto and a copy of
which has been signed for the purposes of identification by or on behalf of the
parties hereto.



2.         THE JOINT VENTURE


2.01
Subject to the terms of the Resolutions and Letter of Intent, IMOT and the
Investors shall promote the JV Company as a joint venture between them.


 
3
 
 
 
2.02
The JV Company shall continue to carry on the business of Chinae, or such
variation, extension or limitation of those activities as may be made from time
to time in accordance with this Agreement.



2.03
IMOT undertake and agree to exercise the best endeavours to approve and/or
assist the spin off the Chinae and the listing of the JV Company in OTCBB.



2.04
The parties expressly agreed that the post-restructure of IMOT will be as set
out in Annexure “A” herein.



3          CONDITIONS


3.01
The provisions of this Agreement (other than this clause 3) are conditional on:



 
(a)
the terms of this Agreement being approved by the board of directors of IMOT and
in compliance with the memorandum and articles of associations of the JV Company
and IMOT; and



 
(b)
the completion of the incorporation of the JV Company; and



 
(c)
the Accounts represent a true and complete picture of the financial status of
the individual companies and there being no material difference between the date
of the Accounts and at Completion.



4.         COMPLETION


4.01
Within 5 Business Days after the fulfilment or waiver of the conditions set out
in clause 3.01, the parties shall comply with their obligations under clause
4.03, 4.04 and 4.05.



4.02
Completion shall take place at such other place or time as the parties may
agree.



4.03
IMOT and the Investors shall procure that an extraordinary general meeting of
the JV Company is duly convened and held at which there are proposed and passed
an ordinary resolutions of the JV Company to allot and issue the Shares referred
to in clause 4.04 on the terms referred to therein.



4.04     Forthwith upon the provisions of clause 4.03 being complied with—


 
(a)
JV Company to allot 60,000,000 Shares to IMOT in return of provision of assets
to the JV Company for cash at par based on the agreed value of Chinae at US$1.5
million PROVIDED that out of the said 60,000,000 Shares to be subscribed by
IMOT, 11,000,000 Shares shall be stakehold by Messrs. Yuen & Partners,
Solicitors of 10th Floor, Chiyu Bank Building, 78 Des Voeux Road Central until
the intended listing on the OTCBB.  If the intended listing is unsuccessful, the
said 11,000,000 Shares shall be transferred to the Investors in accordance with
clause 4.04 herein;


 
4
 
 
 
 
(b)
JV Company to allot 40,000,000 Shares to the Investors at the subscription price
of US$0.025 per share;

 
 
(c)
The Investors shall each pay to the JV Company the subscription moneys in
respect of the Shares subscribed for into the following bank account:

 
Beneficiary
:
YUEN & PARTNERS
Bank
:
The Hongkong & Shanghai Banking
   
Corporation Limited
Address
:
Ground Floor, Tin On Building,
   
777 Cheung Sha Wan Road, Kowloon, Hong Kong
Bank Account No. (HK$)
:
178-252888-001
Bank Swift
:
HSBCHKHHHKH



 
 
or any designated accounts given by the Board of Directors;

 
 
(d)
IMOT and the Investors shall each appoint one nominee as a Director and jointly
appoint Mr. Deng as the third Director;

 
 
(e)
IMOT shall transfer the ownership of Chinae to the JV Company with the PRC
lawyer’s assistance and all costs of transfer shall be borne by the JV Company;

 
 
(f)
the Board shall pass such other resolutions and do such other things as are
necessary in order to comply with the provisions of clause 7.

 
4.05
If the listing failed, the new investors shall receive a total of 11,000,000
shares from the JV Company and their total share holding shall be 51%. However,
disposal or movements of the Assets of the JV Company must obtain two-third of
the total shareholders’ approval.

 
5.
INTENDED LISTING ON OTCBB

 
5.01
It is expressly agreed that IMOT and the Investors intend to list the JV Company
on the OTCBB.

 
5.02
All parties agree to appoint Yorkshire Capital Limited as consultant for the
listing and the remuneration shall be agreed in due course.

 
6.
MANAGEMENT OF THE JV COMPANY

 
6.01
The Board of Directors shall comprise of no less than 3 Directors. IMOT shall
appoint 2 directors, one of them being Mr. Deng and the Investors shall appoint
1 director. Those persons shall be appointed as directors of the JV Company
pursuant to the Articles.

 

 
5
 
 

6.02
Mr. Deng shall be appointed as the first Chairman of the Board pursuant to the
Articles until the first AGM of the JV Company.

 
6.03
After the signing of this Agreement, IMOT shall appoint Mr. Deng to be its
representative to handle, negotiate and enter into agreements in relation to the
accounting and legal arrangement in preparation of the intended listing of the
JV Company.

 
6.04
Meetings of the Board shall take place at such time or times as may be required
but not in any event at intervals of more than three months calculated from the
date of Completion. Unless otherwise agreed in writing by all the Directors, at
least seven (7) clear Business Days’ notice in writing shall be given of each
meeting of the Board, which notice shall specify in as great a detail as is
practicable the business to be considered at the meeting.

 
6.05
The quorum necessary to constitute a meeting of the Board shall be 2 except
those Reserved Matters set out in Clause 7.

 
6.06
Save and except Clause 7.02, any question arising at any meeting of the
Directors shall be decided by all of the Directors (or their alternates) present
or by written resolutions.

 
6.07
Subject to Clause 6.08, for efficient and smooth operation of the JV Company,
the Chairman of the Board shall be empowered to handle and authorise the
day-to-day operations of the JV Company, including the payments of rent,
salaries etc PROVIDED that the Chairman of the Board will, upon request, provide
to the Board a detailed account of all such payment authorised by him. Other
major decisions involving large capital investment shall be resolved by the
Board.

 
6.08
The JV Company will maintain 2 bank accounts with initial deposit of
US$500,000.00 each from the Investors investment money:

 
 
(a)
account A (open in Hong Kong) will be operated by Mr. Deng and a representative
of IMOT jointly and used for the purpose of listing costs by budget which has
pre approved from the Board of Directors.

 
 
(b)
account B (open in PRC) will be operated by Mr. Deng and a representative of the
Investors jointly and used for the purpose of to cover all daily operation
expenses.

 
 
(c)
written consent from the other party shall be required for withdrawal from
either account over and above the respective limit.

 
6.09
The renumeration of Mr. Deng will be decided by the Board.

 

 
6
 
 

6.10
Quarterly Management Account

 
 
A quarterly unaudited statements of profit and loss and balance sheets prepared
in accordance with US Acceptable Accounting Standards & Principals must be
submitted to IMOT for review and reporting to public and in accordance with a
format to be delivered to the JV Company from IMOT.

 
6.11
Dividends paid or to be paid by Shenzhen High-Tech Equity Exchange in 2007 to
IMOT and thereafter shall be distributed in accordance with the shareholdings of
JV Company.

 
7.
RESERVED MATTERS

 
7.01
Except in respect of any matter expressly provided for herein, for the purposes
of this Agreement the following matters are Reserved Matters which required 3
directors to approve—

 
 
(a)
save and except in the event of inadequacy of operation expenses, Deng will be
responsible to raise further fund/loan to perform the listing, the creation or
issue of any share or loan capital or any obligation convertible into share
capital or loan capital or increase of authorised shares of the JV Company must
be approved by 3 directors;

 
 
(b)
the grant of any option of the JV Company;

 
 
(c)
the consolidation, sub-division or alteration of any rights attached to any
share capital of the JV Company, the purchase by the JV Company of its own
shares, the reduction of its share capital, the capitalisation of any amount
standing to the credit of any reserve of the JV Company or the reorganisation of
any of the share capital of the JV Company;

 
 
(d)
the incorporation or acquisition of any subsidiary or the subscription for or
the acquisition of any shares or other securities or interest in any company;

 
 
(e)
the giving of any guarantee or indemnity not in the ordinary course of business;

 
 
(f)
the declaration and/or payment of any dividend otherwise than in accordance with
clause 8;

 
 
(g)
the grant to any person of a right to appoint any director of the JV Company,
the entering into of any agreement for the management of the JV Company or the
incurring of any management charges;

 
 
(h)
the appointment or removal of the Auditors (other than the re-appointment of the
first auditors of the JV Company);

 

 
7
 
 

 
(i)
the changing of any of the accounting principles or conventions of the JV
Company, otherwise than as required by law or in order to comply with any
applicable statement of standard accounting practice or Financial Reporting
Standard;

 
 
(j)
the alteration of any provision of the Memorandum or Articles or the passing of
any resolution inconsistent with any such provision;

 
 
(k)
the provision of any credit or making of a loan or advance for any person other
than in the normal course of the Business;

 
 
(1)
any material variation, extension or limitation of the nature or scope of the
Business;

 
 
(m)
the commencement or defence of any legal proceedings or arbitration, other than
routine debt collection;

 
 
(n)
the purchase, lease or acquisition of any site or building for use in the
Business and/or any immovable property which is substantial in relation to the
JV Company or the acquisition of any other business;

 
 
(o)
the sale, lease, transfer, mortgage, charge, pledge or other disposition of the
whole or a substantial part of the JV Company’s undertaking or any material
asset of the JV Company or any agreement to effect any of the foregoing;

 
 
(p)
any transaction between the JV Company and any Shareholder (or any Member of its
Group) otherwise than on arm’s length terms;

 
 
(q)
the presentation of any petition or passing of any resolution for the JV Company
to be put into administration or to be wound up; and

 
 
(r)
the borrowing of any money or giving of any guarantee, indemnity or security.

 
7.02
All matters will be conducted in accordance to the provisions of the memorandum
and articles of associations of the JV Company including but not limited to 2
matters, 2 directors’ approval is sufficient:-

 
 
(i)
In case of insufficient operation expense i.e. available cash bank balance below
US$200,000.00, Deng can raise further fund from Investors or other investor to
perform the listing but the said subscribed price cannot be lower than US$0.025
per Share.

 
 
(ii)
Placement to any investors with placement price not less than US$0.025 per
Share.

 

 
8
 
 
 


7.03
Notwithstanding anything to the contrary in this Agreement or the provisions of
the memorandum and articles of associations of the JV Company, should there be
any matters in Clauses 7.01 and 7.02 related to the creation, issue or
subscription of any Shares, the price of the Share cannot be set below US $0.025
per share.

 
8.
DIVIDENDS

 
Except Clause 6.11, dividends shall be declared and paid by the JV Company at
such times and in such amounts as shall be determined by the Board of Directors.
 
9.
TRANSFER OF SHARES

 
9.01
All parties are hereby agreed that upon the JV Company listing in OTCBB, all
Shares belonged to IMOT will be distributed to IMOT shareholders on a pro rata
basis. Details of distribution will be approved by both Board and board of
directors of IMOT.

 
9.02
Subject to Clause 9.01 and before listing in OTCBB, no Shareholder shall sell,
transfer, mortgage, charge, encumber or otherwise dispose of any Share or any
interest therein except in accordance with the provisions of this Clause 9.

 
9.03
Subject to Clause 9.01 and before listing in OTCBB, a Shareholder may transfer
its Shares to any other person provided that—

 
 
(a)
the transfer is made in accordance with the Clause 9;

 
 
(b)
except in the case of a transfer from one Shareholder to another, the proposed
transferee has agreed in writing with the other parties to this Agreement to
assume all future obligations of the transferor, and otherwise to be bound by
all the applicable provisions thereof, as if it were a party thereto;

 
 
(c)
the transferee has agreed in writing with the other parties to this Agreement to
be bound by all the provisions of this Agreement; and

 
 
(d)
any necessary consent has been obtained for the transfer.

 
9.04
Subject to Clause 9.01 and before listing in OTCBB, the Shareholders shall
procure that the Directors approve for registration any transfer of Shares which
complies with the provisions of this Clause 9, and decline to approve for
registration any other transfer of Shares.

 
9.05
Upon any Shareholder ceasing to hold any Shares, subject to compliance with the
provisions of clause 9.03—

 
 
(a)
all future obligations of that Shareholder shall cease; and

 


 
9
 
 


 
(b)
the Shareholders and the JV Company shall use their best endeavours to procure
the   termination, in relation to any future obligation thereunder, of any
guarantee given to a third party for the benefit of the JV Company by that
Shareholder.

 
10.       CONFIDENTIALITY
 
10.01
For the purposes of this Agreement “Restricted Information” means, in relation
to each party to this Agreement (“the Recipient”) any information which is
disclosed to that party by another party (“the Informant”) pursuant to or in
connection with this Agreement, whether orally or in writing or any other
medium, and whether or not the information is expressly stated to be
confidential or marked as such.

 
10.02
The Recipient undertakes with the Informant that, except as provided by clause
10.03 or as authorised in writing by the Informant, it shall, at all times
during the continuance of this Agreement and within one year after its
termination—

 
 
(a)
use its best endeavours to keep confidential all Restricted Information;

 
 
(b)
not disclose any Restricted Information to any other person;

 
 
(c)
not use any Restricted Information for any purpose otherwise than as
contemplated by and subject to the terms of this Agreement;

 
 
(d)
not make any copies of, record in any way or part with possession of any
Restricted Information; and

 
 
(e)
ensure that none of its directors, officers, employees, agents or advisers does
any act which, if done by that party, would be a breach of the provisions of
(a), (b), (c) or (d) above.

 
10.03
The Recipient may—

 
 
(a)
disclose any Restricted Information to—

 
(i)
any sub-contractor, supplier or licensee of the Recipient;

 
(ii)
any bona fide transferee of the Recipient’s Shares;

 
(iii)
any governmental or other authority or regulatory body; or

 
(iv)
any employees of that party or any of the aforementioned persons;

 
to such extent only as is necessary for the purposes contemplated by this
Agreement, or as required by law, and in each case (except where the disclosure
is to any such body as is mentioned in (iii) above or any employees of any such
body) subject to the Recipient first obtaining a written undertaking in favour
of the Informant from the person in question, as nearly as practicable in the
terms of this clause, to keep the Restricted Information confidential and to use
it only for
 


 
10
 
 


the purposes for which the disclosure is made, and submitting the same to the
Informant; or
 
 
(b)
use any Restricted Information for any purpose, or disclose it to any other
person, to the extent only that—

 
(i)
the Recipient can demonstrate from its written records that it was known to the
Recipient at the time when it was disclosed by the Informant;

 
(ii)
after being disclosed by the Informant it is disclosed to the Recipient by any
other person otherwise than in breach of any obligation of confidentiality owed
to the Informant; or

 
(iii)
it is at the date of this Agreement, or at any time after that date becomes,
public knowledge through no fault of the Recipient, provided that in doing so
the Recipient does not disclose any part of that Restricted Information which is
not public knowledge.

 
10.04
The provisions of this clause 10 shall continue in force in accordance with
their terms, notwithstanding the termination of this Agreement for any reason.

 
11.
FORCE MAJEURE

 
11.01
For the purposes of this Agreement “Force Majeure” means any circumstances
beyond the reasonable control of either party (including, without limitation,
any strike, lock-out or other form of industrial action).

 
11.02
If any party is unable to comply with any of its obligations under this
Agreement because of Force Majeure it shall forthwith notify the other parties
of the nature and extent of the Force Majeure.

 
11.03
No party shall be deemed to be in breach of this Agreement, or otherwise be
liable to any other party, by reason of any delay in performance, or the
non-performance, of any of its obligations hereunder, to the extent that the
delay or non-performance is due to any Force Majeure of which it has notified
the other parties, and the time for performance of that obligation shall be
extended accordingly.

 
11.04
If the performance by any party of any of its obligations under this Agreement
is affected by Force Majeure for a continuous period in excess of 6 months, [the
parties shall enter into bona fide discussions with a view to alleviating its
effects, or to agreeing upon such alternative arrangements as may be fair and
reasonable] [any of the other parties shall be entitled to terminate this
Agreement by giving written notice to the other parties].

 
12.
DURATION AND TERMINATION

 
12.01
Subject as provided in the following provisions of this clause, this Agreement
shall continue in force for a period of one year from its date, and shall
terminate at the end of that period unless at any time before the expiry of that
period the parties agree that

 


 
11
 
 


it shall continue in force or at the time until the JV Company goes public or
list and trade on any stock exchange anywhere in the world.
 
13.
EFFECTS OF TERMINATION

 
13.01
Upon the termination of this Agreement for any reason—

 
 
(a)
any provision of this Agreement which is expressed to continue in force after
termination shall continue in full force and effect; and

 
 
(b)
subject as provided in this clause 13, and except in respect of any accrued
rights, the parties shall not be under any further obligation to each other.

 
14.
NATURE OF AGREEMENT

 
14.01
Subject as contemplated by clause 14.02, this Agreement is personal to the
parties and none of them may assign, mortgage, charge (otherwise than by
floating charge) or sub-licence any of its rights hereunder, or sub-contract or
otherwise delegate any of its obligations hereunder, except with the written
consent of the other parties.

 
14.02
Nothing in this Agreement shall create, or be deemed to create, a partnership,
or the relationship of principal and agent, between the parties or any of them.

 
14.03
This Agreement contains the entire agreement between the parties with respect to
its subject matter and may not be modified except by an instrument in writing
signed by the duly authorised representatives of the parties.

 
14.04
Each party acknowledges that, in entering into this Agreement, it does not do so
in consideration of or in reliance on any representation, warranty or other
provision except as expressly provided in this Agreement, and all conditions,
warranties or other terms implied by statute or common law are excluded to the
fullest extent permitted by law.

 
14.05
If any provision of this Agreement is held by any court or other competent
authority to be invalid or unenforceable in whole or in part, this Agreement
shall continue to be valid as to its other provisions and the remainder of the
affected provision.

 
14.06
No failure or delay by any party in exercising any of its rights under this
Agreement shall be deemed to be a waiver thereof and no waiver of a breach of
any provision of this Agreement shall be deemed to be a waiver of any subsequent
breach of the same or any other provision.

 


 
12
 
 


14.07
Where any provision of this Agreement applies expressly or by implication to the
JV Company, the Shareholders shall procure that the JV Company complies with
that provision.

 
15.
ARBITRATION

 
15.1
Any dispute, difference or disagreement arising out of or in connection with
this Agreement may (subject to Clause 15.2) be referred by either party to the
arbitration of a single arbitrator appointed by agreement between the parties
or, in default of agreement between the parties within 30 days of a request in
writing for a reference to arbitration, appointed by the President of The Law
Society on the application of either party.

 
15.2
Prior to any dispute, difference or disagreement being referred to expert
determination or arbitration pursuant to Clause 15.1, as the case may be, the
parties shall seek to resolve the matter as follows—

 
 
(a)
in the first instance the matter shall be considered by all parties; but if they
are not able to resolve the matter within 30 days (and it is expected that this
will only be the case on rare occasions in extreme circumstances), then;

 
 
(b)
the matter shall be referred for consideration by the chief executive of each
party; but if they are not able to resolve the matter within a further 30 days,
then the provisions of clause 15.1 shall take effect.

 
16.
NOTICES

 
16.01
Any notice, claim, demand, court process, document or other communication to be
given under this Agreement (collectively “communication” in this Clause) shall
be in writing in the English language and must be served or given personally or
sent to the facsimile numbers (if any) of the relevant party and marked for the
attention and/or copied to such other person as specified in Clause 16.03.

 
16.02
Except as otherwise provided herein, all communications shall be served by the
following means and the addressee of a communication shall be deemed to have
received the same within the time stated adjacent to the relevant means of
despatch:

 
Means of dispatch
 
Time of deemed receipt
 
Personal delivery
Upon delivery
Local mail or courier
1 Business Day after posting
Facsimile
on despatch during normal business hour with confirmation of successful
transmission
Air courier/Speedpost
3 Business Days
Airmail
5 Business Days



 


 
13
 
 


16.03
The initial addresses and facsimile numbers of the parties for the service of
communications, the person for whose attention such communications are to be
marked and the person to whom a communication is to be copied are as follows:

 
If to IMOT:
 
 
Address:
31st Floor, B31-23 Guomao Building, Renmin Road (South), Shenzhen, 518001,
People’s Republic of China.

 
 
Facsimile no.:
86-755-8221 0133

 
If to the Investors:
[Refer to Schedule 1]
 
17.
MISCELLANEOUS

 
17.01
Each party shall from time to time (both during the continuance of this
Agreement and after its termination) do all such acts and execute all such
documents as may be reasonably necessary in order to give effect to the
provisions of this Agreement.

 
17.02
All parties hereby agree that all costs of and incidental to the preparation,
execution and implementation of this Agreement shall be borne by the JV Company
notwithstanding the JV Company is not a party to this Agreement.

 
17.03
Except as required by law or the requirements of any relevant stock exchange, no
party shall make any press or other public announcement concerning any aspect of
this Agreement without first obtaining the agreement of the other parties to the
text of that announcement.

 
17.04
Should there be any conflict between this Agreement and the Memorandum and
Articles of Association of the JV Company, this Agreement prevails.

 
18.
PROPER LAW

 
18.01
This Agreement shall be governed by and construed in accordance with Hong Kong
law.

 
18.02
The courts of Hong Kong are to have non-exclusive jurisdiction to settle any
disputes which may arise out of or in connection with this Agreement and
accordingly any legal action or proceedings arising out of or in connection with
this Agreement (“Proceedings”) may be brought in such courts. Each of the
parties hereto irrevocably submits to the jurisdiction of such courts in
connection with legal proceedings against one another to enforce the provisions
of the Agreement (but not with respect to any proceedings brought by a third
party) and waives any objections to Proceedings in

 


 
14
 
 


such courts on the ground of venue or on the ground that the Proceedings have
been brought in an inconvenient forum.
 


 
15
 
 
 
SCHEDULE 1
 
Particulars of the Investors
 
Individuals
 
No.
Name
ID No.
Address
Fascimile No.
1
方明东
(Fang Mingdong)
PRC ID 440528195906051831
深圳市福田中心区华融大厦2802A，邮编：518000
 
2
方锦奎
(Fang Jinkui)
PRC ID 440301195112104419
深圳市福田区华强北路长泰花园B栋24H，邮编：518028
 
3
郭兰成
(Guo Lancheng)
PRC ID 440524196808124653
深圳市福田区中航路都会电子城1C 033柜，邮编：518028
 
4
庄衡衡
(Zhuang Hengheng)
PRC ID 440301196411244424
深圳市福田区福华三路星河国际花园C2栋9D
 
5
潘晓霖
(Pan Xiaolin)
PRC ID 440104601121536
深圳市福田区八卦一路盛世鹏程6栋8A
 
6
邓湘娟
(Deng Xiangjuan)
PRC ID 440804196303252028
深圳市宝安国际机场航油大厦二楼
 
7
李小秋
(Lee Siu Chow)
HKID C246879(2)
香港新界青衣清心街蓝田村29号地下
 
8
韩毅
(Hon Ngai)
HKID D160145(9)
香港新界荃湾青山公路633号湾景花园5座21楼D室
 
9
张艳
(Cheung Yim)
HKID P581836(6)
香港九龙海庭道18号帝柏海湾2座252楼A室
 
10
吴雁
(Wu Yan)
HKID P999681(1)
深圳市罗湖区东乐花园32栋1单元1A
 

 

 
16 
 
 


IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the day and year first above written.
 
SIGNED by
)
   
)
/s/ Rocky Wulianghai
for and on behalf of IMOT
)
 
in the presence of :-
 
)
 
 



 
/s/ Ernest Yuen


ERNEST K.L. YUEN
Solicitor, Hong Kong S.A.R.
YUEN & PARTNERS
Solicitors


 
17
 
 



THE INVESTORS
 
SIGNED by 方明东 (Fang Mingdong),
)
holder of PRC ID 44052819506051831
)
in the presence of :-
)
   
/s/ Fang Mingdong
         
SIGNED by 方锦奎 (Fang Jinkui),
)
holder of PRC ID 440301195112104419
)
in the presence of :-
)
   
/s/ Fang Jinkui
         
SIGNED by 郭兰成 (Guo Lancheng),
)
holder of PRC ID 440524196808124653
)
in the presence of :-
)
   
/s/ Guo Lancheng
         
SIGNED by (CHINESE CHARACTERS) (Tin Suisang),
)
holder of HKID P418072(4)
)
in the presence of :-
)
       









 
18
 
 




SIGNED by 庄衡衡 (Zhuang Hengheng),
)
holder of PRC ID 440301196411244424
)
in the presence of :-
)
   
/s/ Zhuang Hengheng
         
SIGNED by潘晓霖 (Pan Xiaolin),
)
holder of PRC ID 440104601121536
)
in the presence of :-
)
   
/s/ Pan Xiaolin
         
SIGNED by邓湘娟 (Deng Xiangjuan),
)
holder of PRC ID 440804196303252028
)
in the presence of :-
)
   
/s/ Deng Xiangjuan
 



 


 
19
 
 




SIGNED by李小秋 (Lee Siu Chow),
)
holder of HKID C246879(2)
)
in the presence of:-
)
   
/s/ Lee Siu Chow
         
SIGNED by 韓毅 (Hon Ngai),
)
holder of HKID D160145(9)
)
in the presence of:-
)
   
/s/ Hon Ngai
         
SIGNED by 張艷 (Cheung Yim),
)
holder of HKID P581836(6)
)
in the presence of:-
)
   
/s/ Chueng Yim
         
SIGNED by 吳雁 (Wu Yan),
)
holder of HKID P999681(1)
)
in the presence of:-
)
   
/s/ Wu Yan
 





 
20
 
 


ANNEXURE “A”
 


[annex-a.gif]


 
 


 
 
 
 


ANNEXURE “B”
 

             
Intermost Focus Advertising Company Ltd
         
Balance Sheet and Operations
         
30/11/2007
         
<RMB>
             
ShenZhen Books
 
Adjustment
 
USA Books
ASSETS
         
Current Assets
           
Cash & Bank Deposits
 -
 
 -
 
 -
 
Amount due from group companies
   
892,423
 
892,423
 
Prepayment,deposit & Other receivable
892,423
 
-892,423
 
 -
   
892,423
     
892,423
             
Total Assetts
892,423
     
892,423
             
Liabilities and Shareholder's Equity
                       
Shareholder's Equity
           
Share Capital
1,000,000
 
 -
 
1,00,000
 
Additional Paid in Capital
   
 -
 
-
 
Retained Earning /(Accumulated Loss)
-107,577
 
 -
 
-107,577
   
892,423
     
892,423
             
Total Liabilities and shareholder's equity
892,423
     
892,423
             
Control
 -
     
 -
             
Sales
 
 -
 
 -
 
 -
Less:
Cost of sales
 -
 
 -
 
 -
 
Gross profit
 -
     
 -
             
Selling,General & administrative expenses
310
 
 -
 
310
 
Profit/(Loss) from operations
-310
     
-310
             
Interest income
 -
 
 -
 
 -
Other income/(loss),net
 -
 
 -
 
 -
 
Profit(Loss) before income taxes
-310
     
-310
 
Profit Tax
 -
 
 -
 
 -
 
Net Profit/(Loss)
-310
     
-310
             
Retained Earning/(Loss) b/f
-107,267
 
 -
 
-107,267
             
Retained Earning/(Loss) c/f
-107,577
     
-107,577
             
Control
   
 -
                 



 
 
 
 
 
ChinaE.com Information Technology Ltd
         
Balance Sheet and operations
         
30/11/2007
         
<RMB>
             
Shenzhen Books
 
Adjustment
 
USA Books
ASSETS
         
Current Assets
           
Cash & Bank Deposits
313
 
 -
 
313
 
Accounts receivable,net
15,500
 
-15,500
 
 -
 
Consumables
17,162
 
-17,162
 
 -
 
Inventory
4,500
 
-4,500
 
 -
 
Amount due from group companies
   
13,063,147
 
13,063,147
 
Prepayment,deposit & other receivable
11,941,479
 
-11,923,620
 
17,859
   
11,978,954
     
13,081,319
             
Non current assets
           
Fixed assets
772,258
 
-771,274
 
984
 
Investment in subsidiary
804,164
 
95,836
 
900,000
 
Software license
   
 -
 
 -
   
1,576,422
     
900,984
             
Total Assets
13,555,376
     
13,982,303
             
Liabilities and Shareholder's Equity
         
Current Liabilities
           
Accounts Payable
 -
 
 -
 
 -
 
Deferred revenue
   
-29,565
 
29,565
 
Deposit from customers
   
-445,044
 
445,044
 
Accruals
 -
 
 -
 
 -
 
Business tax and government surcharges
 -
 
-9,547
 
9,547
 
Due to group companies
   
-26,747,755
 
26,747,755
 
Order payable
24,109,060
 
24,109,060
 
 -
   
24,109,060
     
27,231,911
Minority interests
         
Shareholder's Equity
           
Share Capital
13,500,000
 
 -
 
13,500,000
 
Retained Earning /(Accumulated Loss)
-24,053,684
 
 -
 
-26,749,608
   
-10,553,684
     
-13,249,608
             
Total liabilities and shareholder's equity
13,555,376
     
13,982,303
             
Control
 -
     
 -
             
Income
         
Sales
 
18,390
 
-29,916
 
48,306
Less:cost
           
Cost of sales
11,224
 
1,556
 
12,780
 
Provision for stock obsolescence
   
 -
 
 -
 
Gross profit
7,166
     
35,526
             
Selling,General & administrative expenses
49,132
 
-44,539
 
4,593
 
Profit (Loss) from operations
-41,966
     
30,933
             
Interest income
69
 
 -
 
69
Share of loss of subsidiary
 -
 
 -
 
 -
Other income/(loss),net
-5,670
 
-7,700
 
2,030
 
Profit (Loss) before income taxes
-47,567
 
 -
 
33,032
             
Taxation
 -
 
 -
 
 -
 
Net Profit/( Loss)
-47,567
     
33,032
             
Retained Earning b/f
-24,006,117
 
2,776,523
 
-26,782,640
             
Retained Earning c/f
-24,053,684
     
-26,749,608
             
control
   
  -
   


 
 
 
 


ChinaE.com Investment Consultant (Shenzhen) Ltd
       
Balance Sheet and Operations
         
30/11/2007
         
<RMB>
             
Shenzhen Books
 
Adjustment
 
USA Books
             
ASSETS
         
Current Assets
           
Cash & Bank Deposits
1,229
 
 -
 
1,229
 
Amount due from group companies
   
4,474,765
 
4,474,765
 
Prepayment,deposit & Other receivable
582,895
 
-581,593
 
1,302
   
584,124
     
4,477,296
Non current assets
           
Fixed assets
10,003
 
-1,253
 
8,750
             
Total Assets
594,127
     
4,486,046
             
Liabilities and Shareholder's Equity
         
Current Liabilities
           
Accruals
19,859
 
 -
 
19,859
 
Business tax and government surcharges
 -
 
 -
 
 -
 
Due to group companies
   
 -
 
 -
 
Other payable
-3,893,172
 
-3,893,172
 
 -
   
-3,873,313
     
19,859
Shareholder's Equity
           
Share Capital
5,060,018
 
 -
 
5,060,018
 
Capital surplus
 -
 
 -
 
 -
 
Retained Earning /(Accumulated Loss)
-592,578
 
 -
 
-593,831
   
4,467,440
     
4,466,187
             
Total liabilities and shareholder's equity
594,127
     
4,486,046
             
Control
 -
     
 -
             
Income
         
Sales
 
 -
 
 -
 
 -
Less:
 Cost of sales
 -
 
 -
 
 -
 
 Gross profit
 -
     
 -
             
Selling,General & administrative expenses
255,964
 
1,634
 
257,598
 
Profit/(Loss) from operations
-255,964
     
-257,598
             
Interest income
623
 
 -
 
623
Other income/(loss),net
 -
 
 -
 
 -
 
Profit(Loss) before income taxes
-255,341
     
-256,975
 
Profit Tax
 -
 
 -
 
 -
 
Net Profit/(Loss)
-255,341
     
-256,975
             
Retained Earning/(Loss) b/f
-377,237
 
-381
 
-336,856
             
Retained Earning/(Loss) c/f
-592,578
     
-593,831
             
Control
   
  -
   


 
 
 
 
 


ChinaE.com-SI
         
Balance Sheet and Operations
         
30/11/2007
         
<RMB>
                           
ShenZhen Books
 
Adjustment
 
USA Books
             
ASSETS
         
Current Assets
           
Cash & Bank Deposits
 -
 
 -
 
 -
 
Prepayment,deposit & Other receivable
1,500
 
-1,500
 
 -
   
1,500
     
 -
Non current assets
           
Plant,machinery and equipment,net
 -
 
 -
 
 -
             
Total Assets
1,500
     
 -
             
Liabilities and Shareholder's Equity
         
Current liabilities
           
Due to group companies
   
-1,405,513
 
1,405,513
 
Other payable
1,405,513
 
1,405,513
 
 -
   
1,405,513
     
1,405,513
Shareholder's Equity
           
Share Capital
 -
 
 -
 
 -
 
Additional Paid in Capital
   
 -
 
 -
 
Retained Earning /(Accumulated Loss)
-1,404,013
 
 -
 
-1,405,513
   
-1,404,013
     
-1,405,513
Total liabilities and shareholder's equity
1,500
     
 -
             
Control
 -
     
 -
             
Sales
 
 -
 
 -
 
 -
Less:
Cost of sales
 -
 
 -
 
 -
 
Gross profit
 -
 
 
 
 -
             
Selling,General & administrative expenses
105
 
 -
 
105
 
Profit/(Loss) from operations
-105
     
-105
             
Interest income
 -
 
 -
 
 -
Other income(loss),net
 -
 
 -
 
 -
 
Profit/(Loss) before income taxes
-105
     
-105
             
Taxation
   
 -
 
 -
               
Net Profit/(Loss)
-105
     
-105
             
Retained Earning/(Loss) b/f
-1,403,908
 
1,500
 
-1,405,408
             
Retained Earning/(Loss) c/f
-1,404,013
     
-1,405,513
             
control
   
-
   


 
 
 
 


ChinaE.com Technology (Shenzhen) Ltd
         
Balance Sheet and Operations
         
30/11/2007
         
<RMB>
                           
ShenZhen Books
 
Adjustment
 
USA Books
             
ASSETS
         
Current Assets
           
Cash & Bank Deposits
53,354
 
 -
 
53,354
 
Accounts receivable,net
200
 
10,000
 
10,200
 
Amount due from group companies
   
778,787
 
778,787
 
Prepayment,deposit & Other receivable
581,770
 
-534,177
 
47,593
   
635,324
     
889,934
Non current assets
           
Fixed assets
388,925
 
-120,235
 
268,690
 
Intangible asset
145,777
 
-8,390
 
137,387
   
534,702
     
406,077
             
Total Assets
1,170,026
     
1,296,011
             
Liabilities and Shareholder's Equity
         
Current liabilities
           
Accruals
35,283
 
 -
 
35,283
 
Business tax and government surcharges
105
 
10,568
 
-10,463
 
Deferred revenue
   
-22,811
 
22,811
 
Deposit from customers
 -
 
-187,820
 
187,820
 
Due to group companies
   
-8,010,906
 
8,010,906
 
Other payable
7,899,855
 
7,889,686
 
10,169
   
7,935,243
     
8,256,526
Shareholder's Equity
           
Share Capital
1,000,000
 
 -
 
1,000,000
 
Capital surplus
57,529
 
57,529
 
 -
 
Additional Paid in Capital
   
 -
 
 -
 
Retained Earning /(Accumulated Loss)
-7,822,746
 
 -
 
-7,960,515
   
-6,765,217
     
-6,960,515
             
Total liabilities and shareholder's equity
1,170,026
     
1,296,011
             
Control
 -
     
 -
                           
Income
         
Sales
 
31,150
 
3,453
 
27,697
Less:
 Cost of sales
330,899
 
25,873
 
356,772
 
 Gross profit
-299,749
     
-329,075
             
Selling,General & administrative expenses
519,506
 
25,679
 
545,185
 
Profit/(Loss) from operations
-819,255
     
-874,260
             
Interest Income
4,944
 
 -
 
4,944
Other income/(loss),net
-8,862
 
-31,500
 
22,638
 
Profit(Loss) before income taxes
-823,173
     
-846,678
 
Profit Tax
 -
 
 -
 
 -
 
Net Profit/( Loss)
-823,173
     
-846,678
             
Retained Earning/(Loss) b/f
-6,999,573
 
114,264
 
-7,113,837
             
Retained Earning/(Loss) c/f
-7,822,746
     
-7,960,515
             
Control
   
  -
   


 
 
 
 


Attachment to Annexure “B”
 
The assets to be transferred to the JV Company are classified as:
 
[annex-b_attach.gif]

 


 


 
 
 
 


ANNEXURE “C”
 


[annex-c_1.gif]


 


 
 
 
 

 
[annex-c_2.gif]

 


 
 
 
 


ANNEXURE “D”
 
[annex-d_1.gif]

 


 
 
 
 


[annex-d_2.gif]

 


 
 
 
 

[annex-d_3.gif]
 
 